Citation Nr: 0207986	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected right knee 
disability.  

2.  Entitlement to service connection for a back disorder as 
secondary to service-connected right knee disability.  

3.  Entitlement to an increased disability rating for 
residuals of right knee arthroscopy with meniscectomy and 
severe degenerative joint disease, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served honorably on active duty from May 1943 
to January 1946, and from February 1948 to February 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the issues listed on title page of 
this decision.  The appellant perfected an appeal as to these 
issues.  In December 1999, the Board remanded the case for 
additional development of the record.  


FINDINGS OF FACT

1.  A left knee disorder is not related to, caused by, or 
aggravated by the service-connected right knee disability.  

2.  A back disorder is not related to, caused by, or 
aggravated by the service-connected right knee disability.  

3.  The right knee disability is manifested by severe 
recurrent subluxation and lateral instability.

4.  The right knee disability is manifested by severe 
degenerative joint disease with extension limited to 15 
degrees.



CONCLUSIONS OF LAW

1.  A left knee disorder is not secondary to the service-
connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  

2.  A back disorder is not secondary to service-connected 
right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of right knee arthroscopy with meniscectomy are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic 
Code 5257 (2001).  

4.  The criteria for a separate 20 percent evaluation, and no 
more, for degenerative arthritis of the right knee are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 
5003, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant's claim regarding the right knee is one for an 
increased evaluation, and there are no particular application 
forms required.  Thus, there is no issue as to provision of a 
form or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  As for his service-connection 
claims, in a May 1997 statement the appellant sought service 
connection for a left knee condition and a back condition as 
secondary to his service-connected right knee disability.  An 
appropriate application form and instructions for completing 
it are to be provided upon request, and a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid.  38 U.S.C.A. § 5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. 
§§ 3.150(a), 3.151(a) (2001).  The appellant filed the 
appropriate form seeking to establish entitlement to service 
connected compensation (although not for the disabilities 
claimed herein) in November 1976.  Accordingly, when he 
submitted a statement in May 1997 indicating his intention to 
claim service connection for a left knee disorder and a back 
disorder, this informal claim did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2001).  
There is no issue as to providing the appropriate form or 
instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In a June and 
September 1997 letters, the RO informed the appellant that he 
should provide any medical evidence he had showing that the 
left knee and back disorders were related to his service-
connected right knee disability.  In a July 2001 letter, 
issued in response to the Board's December 1999 remand, the 
RO informed him that he should provide contact information 
for private physicians from whom he had received treatment.  
The RO sent the appellant an April 1998 statement of the case 
and a November 1998 supplemental statement of the case and, 
after the Board's December 1999 remand, a February 2002 
supplemental statement of the case.  These documents listed 
the evidence considered, the legal criteria for evaluating 
the claims, and the analysis of the facts as applied to the 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  The Board 
concludes from these actions that VA has informed the 
appellant of the type of information and evidence necessary 
to substantiate his claim.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
response to the RO's June and September 1997 letters, the 
appellant submitted an August 1997 examination report from 
Dr. Alvarez and a May 1998 report from Dr. Ortiz.  In 
response to the Board's July 2001 letter, the appellant in 
August 2001 provided releases for Drs. Ortiz and Alvarez, and 
indicated that all other evidence was of record.  The RO sent 
letters to these physicians in October 2001 requesting 
records, and in November 2001 the appellant submitted records 
from Dr. Ortiz.  In September 2001, the claims file shows 
receipt of VA clinical records dated from November 1995 to 
September 2001.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examination in November 1997 and, in response to the Board's 
December 1999 remand, further examinations in November 2001.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in affording the appellant 
examinations necessary to substantiate the claims.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Analysis

A.  Service Connection for Left Knee and Back Disorders

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See generally 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(service connection presumptively established for arthritis 
manifested to a degree of 10 percent within one year of 
service).  

The appellant argues that arthritis affecting the left knee 
and back is related to his service-connected right knee 
disability.  Service connection on a secondary basis is 
warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310.  When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the claimant shall 
be compensated for only the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Service connection on a secondary basis generally requires 
medical evidence to support the alleged causal relationship 
between the service-connected disorder and the disorder for 
which secondary service connection is sought.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

The appellant has a current left knee disorder and a current 
back disorder.  As for the left knee disorder, Dr. Alvarez's 
August 1997 report and clinical record indicated that the 
appellant had osteoarthritis of the left knee and of the 
lumbosacral spine.  In addition, a February 1985 VA clinical 
record showed a diagnosis of dorso-lumbar paravertebral 
myositis.  A May 1998 report from Dr. Ortiz indicated that 
the appellant had been treated for knee and back pain since 
July 1996.  VA examinations in November 1997 and November 
2001 showed evidence of moderate degenerative joint disease 
of the left knee and lumbar spine, lumbar paravertebral 
myositis, and clinical right L4 bilateral S1 lumbar 
radiculopathy.  

The key question posed in this case is whether there is 
causal relationship between the service-connected right knee 
disability and the left knee and back disorders for which 
secondary service connection is sought.  See Jones, 7 Vet. 
App. at 137.  In answering this question, the Board must 
weigh the opinions expressed by Dr. Alvarez in his August 
1997 report and by the VA examiner in the November 1997 and 
November 2001 examination reports.  Dr. Alvarez's August 1997 
report indicated that the appellant had osteoarthritis of the 
lumbosacral spine and left knee, and probable discogenic 
disease of the lumbosacral spine.  Dr. Alvarez opined that 
these disorders were "quite likely" related to the 
appellant's right knee injury in service.  Missing from Dr. 
Alvarez's report is any indication that his opinion was 
informed by an objective view of the appellant's history.  
See LeShore v. Brown, 8 Vet. App. 406, 410 (1995) and 
Espiritu v. Derwinski, 2 Vet. App. 494, 494-95 (1992) 
(opinions simply recorded by a medical examiner based on a 
lay history does not constitute competent medical evidence).  
VA examinations in November 1997 and November 2001 indicated 
that the examiner had reviewed the claims file and consider 
the evidence already assembled there.  In these reports, the 
examiner opined that there was not sufficient medical 
evidence to establish that the left knee and lumbar spine 
disorders were related to, caused by, or aggravated by the 
service-connected right knee disability.  Instead, the 
examiner stated that the left knee and back conditions were 
related to the natural process of aging.  

The VA examiner had access to the claims file and proposed an 
alternative theory to explain the etiology of the appellant's 
claimed disorders.  For these reasons, the Board concludes 
that, on the question of whether the left knee and back 
disorders are related to the service-connected right knee 
disability, the opinions expressed in the November 1997 and 
November 2001 VA examinations outweigh those of Dr. Alvarez 
in August 1997.  The preponderance of the evidence is against 
both claims of entitlement to service connection.  

B.  Evaluation of Right Knee Disability

The appellant sustained a simple fracture of the right knee 
when he struck that knee against a stool during service, for 
which he underwent complete excision of the medial meniscus 
in December 1945.  By an October 1972 rating decision, the RO 
granted service connection for residuals of a right knee 
fracture, with a noncompensable evaluation assigned pursuant 
to the criteria of Diagnostic Code 5257.  After 
VA examinations in March 1982 and November 1996 showing 
increased symptomatology, the RO issued respectively a June 
1982 rating decision increasing the evaluation to 10 percent 
disabling and a December 1996 rating decision increased the 
evaluation to 30 percent disabling.  By an August 1997 
statement received in September 1997, the appellant filed 
this claim for an evaluation in excess of 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  See 
Proscelle, 2 Vet. App. at 631-32 (in a claim for increased 
rating, appellant claims the disability has increased in 
severity since a prior final decision).  In such claims, the 
present level of disability is of primary concern; although a 
review of the recorded history of a disability is required to 
make a more accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The right knee disability is currently assigned a 30 percent 
evaluation pursuant to the criteria of Diagnostic Code 5257 
for other impairment of the knee, recurrent subluxation or 
lateral instability, the maximum evaluation that can assigned 
under that Code.  See 38 C.F.R. § 4.71a (2001).  VA 
examination in November 2001 showed severe degenerative 
arthritis of the right knee with several dislocations and 
episodes of instability over the previous year, 
symptomatology which corresponds to the criteria for a 30 
percent evaluation under Diagnostic Code 5257. 

Consideration has been given to other potentially applicable 
diagnostic codes.  Ankylosis of the knee is evaluated under 
Diagnostic Code 5256.  VA examination in November 1997 
indicated that the appellant had stable ankylosis of the 
right knee, but also reported a range of motion of that knee.  
VA examination in November 2001, conducted in response to the 
Board's December 1999 remand to address this discrepancy, 
indicated that the appellant had limited motion of the right 
knee and that he did not have ankylosis.  No other clinical 
records in the claims file refers to ankylosis of the right 
knee.  Therefore, in light of the clarification provided by 
the November 2001 VA examination, it is clear that the 
appellant does not have ankylosis affecting the right knee, 
and that evaluation of the disability pursuant to Diagnostic 
Code 5256 would not be appropriate.  

The veteran's service-connected right knee disability does 
include severe degenerative joint disease (arthritis).  
Degenerative arthritis is evaluated on the basis of 
limitation of motion of the joint involved under the 
appropriate diagnostic code.  Diagnostic Code 5003.  
Limitation of motion may be evaluated as either limitation of 
flexion (Diagnostic Code 5260) or limitation of extension 
(Diagnostic Code 5261).

Under Diagnostic Code 5260, flexion must be limited to 60 
degrees to warrant a noncompensable evaluation.  On VA 
examination in November 2001, flexion was limited to 90 
degrees.  There is no medical evidence of flexion limited to 
60 degrees or less at any time pertinent to this appeal.  
Therefore, a higher rating under Diagnostic Code 5260 would 
not be appropriate.

Under Diagnostic Code 5261, extension limited to five degrees 
warrants a noncompensable evaluation.  Extension limited to 
10 degrees warrants a 10 percent evaluation, and extension 
limited to 15 degrees warrants a 20 percent evaluation.  A 30 
percent evaluation requires extension limited to 20 degrees.  
A 40 percent evaluation requires extension limited to 30 
degrees, and a 50 percent evaluation requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71a (2001).  VA 
examinations in November 1997 and November 2001 showed 
extension measured as minus 15 degrees, which the Board 
interprets as meaning extension limited to 15 degrees.  Such 
a measurement of extension corresponds to a 20 percent 
evaluation under the criteria of Diagnostic Code 5261.  

When evaluating a joint rated on limitation of motion, 
consideration must be given to whether a higher evaluation is 
warranted based on greater limitation of motion due to pain 
on use, including during flare-ups (see 38 C.F.R. § 4.40; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)), and whether a 
higher evaluation may be warranted due to weakened movement, 
excess fatigability, or incoordination (see  38 C.F.R. 
§ 4.45; DeLuca, 8 Vet. App. at 207).  In evaluating any form 
of arthritis, painful motion is an important factor of 
disability, and it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2001).  VA examination in November 
1997 indicated that there was painful motion of the right 
knee.  VA examination in November 2001, though, showed no 
painful motion of the right knee and no objective evidence of 
painful motion.  As the findings of the November 2001 
examination illustrate the most recent severity of the 
disability, the Board concludes that additional compensation 
is not warranted for functional loss due to pain on movement 
of the right knee.  Therefore, under Diagnostic Code 5261, 
not more than a 20 percent evaluation is warranted.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  Accordingly, it is appropriate to assign a 
separate 20 percent evaluation for limitation of motion under 
Diagnostic Code 5003-5261, in addition to the 30 percent 
rating for instability under DC 5257. 

Other diagnostic codes pertaining to knee disability are 
inapplicable, as they compensate for manifestations of 
disability not demonstrated in this appellant's right knee 
disorder.

In summary, it is the determination of the Board that 
residuals of the right knee disability include manifestations 
of recurrent instability, warranting a 30 percent evaluation 
pursuant to Diagnostic Code 5257, and degenerative joint 
disease manifested by limitation of extension to 15 degrees, 
warranting a separate 20 percent evaluation under Diagnostic 
Code 5003-5261.  


ORDER

Service connection for a left knee disorder as secondary to 
service-connected right knee disability is denied.  

Service connection for a back disorder as secondary to 
service-connected right knee disability is denied.  

An evaluation in excess of 30 percent for residuals of right 
knee arthroscopy with meniscectomy is denied.  

A separate 20 percent evaluation for degenerative arthritis 
of the right knee is granted, subject to the applicable 
criteria governing payment of monetary awards.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

